In re Key Energy Services Inc.; — Defendant; Applying For Supervisory and/or Remedial Writs Office of Worker’s Compensation District IE, Nos. 11-08462 C/W 12-02019, 12-02028; to the Court of Appeal, Second Circuit, Nos. 47,998-WCW, 48,051-WCW, 48,437-WCA.
Granted. The judgment of the Office of Workers’ Compensation is vacated. The case is remanded to the Office of Workers’ Compensation for reconsideration in light of Church Mutual Co. v. Dardar, 13-2351 (La.5/7/14), 145 So.3d 271, 2014 WL 1800067, and Cook v. Family Care Ser*1036vices, Inc., 18-2326 (La.5/7/14), 144 So.3d 969, 2014 WL 1800038.